On behalf of His Holiness Pope Francis, I am pleased to congratulate Your Excellency on your election as President of the General Assembly at its seventy-second session and to commend you on the choice of the theme for the general debate: “Focusing on people: Striving for peace and a decent life for all on a sustainable planet.” It is a congenial topic for the Holy See. Pope Francis never tires of insisting on people first, especially those who suffer, those who are excluded, marginalized or left behind.
The Catholic Church expresses the meaning of focusing on people in these words: the joys and the hopes, the griefs and the anxieties of the men and women of this age, especially those who are poor or in any way afflicted are the joys and hopes, the griefs and anxieties of the followers of Christ, because, indeed, nothing genuinely human fails to raise an echo in our hearts. Focusing on people means not only protecting them from heinous crimes, but also placing them ahead of all national and geopolitical interests and fulfilling all the international political commitments undertaken throughout the history of the United Nations relating to social and economic development, starting with those set forth in the Charter of the United Nations.
Always putting people first means protecting, at every stage and in every circumstance, the dignity of the person, human rights, fundamental freedoms and, in a specific way, the rights to life and to freedom of religion, from which all other rights flow. These two human rights are the common foundation of the pillars of peace, security and integral human development. They are indivisible from those other rights and fundamental freedoms relating to a dignified, spiritual, material and intellectual life for all citizens and their families, including, inter alia, the right to food, water, housing, a safe environment and work.
With the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change, the international community committed itself to effective measures to eradicate the root causes of various evils and indignities that many people in the world are facing today. Moments before the Assembly adopted the 2030 Agenda for Sustainable Development. Pope Francis defined the Agenda as an important sign of hope. One of the fundamental reasons for this hope is that world leaders had agreed on a plan of action for people, planet and prosperity and were determined to end poverty and hunger in all their forms and manifestations and to ensure that all human beings could fulfil their potential in dignity and equality and in a healthy environment. Their common resolve to leave no one behind articulates the core of this focus on people.
With regard to political commitments, Pope Francis has also urged the Organization and the international community not to fall into what could be called “declarationist nominalism”. Accordingly, we must guard against having soothed consciences and feeling good simply because we adopted the 2030 Agenda and other important international accords. On the contrary, we must not rest until our legal commitments have been truly fulfilled and our political promises kept when it comes to the lives of people. We must therefore take a hard and honest look at the principal challenges that the peoples of the world are facing today and will face tomorrow. With this in mind, responsible compliance with the United Nations Framework Convention on Climate Change and the Paris Agreement, as well as the implementation of the Addis Ababa Action Agenda and the 2030 Agenda, could be a way of focusing all countries and international organizations on working together for peace, setting aside the dangerous game of exchanging threats.
From this perspective, the Holy See sees the forthcoming reform and fine-tuning of the United Nations development system as an additional opportunity for placing people and their needs at the centre of our action. In so doing so, as Pope Francis reminded us in this Hall two years ago, we must allow them to be dignified agents of their own destiny.
Christian churches, in particular the Orthodox and Catholic Churches, celebrate together on 1 September the World Day of Prayer for the Care of Creation to heighten public awareness of their shared responsibility to take care of our common home and contribute to reversing environmental degradation. To mark the World Day of Prayer this year, Pope Francis and the Ecumenical Patriarch Bartholomew I released a joint message affirming that the Earth was entrusted to us as a sublime gift and legacy for which all of us share responsibility. Our human dignity and welfare are deeply connected to our care for the whole of creation.
This call for responsible stewardship finds particular urgency before the deteriorating conditions of our common home and an often purely utilitarian world view concerning the things that surround us. Any harm done to the environment is harm done to humankind today and tomorrow. Therefore, the misuse and destruction of the environment are also accompanied by a relentless process of exclusion, given that the deterioration of the planet affects, first and foremost, the many billions trapped in poverty or in conditions of environmental stress across the globe. This dramatic reality of exclusion and inequality must lead all of us to take stock of our shared and individualresponsibilities. The pressing call and challenge to care for creation invite all humankind to work unhesitatingly towards sustainable and integral development.
Improving climate conditions and the natural environment is possible only if we accept the need to change the way we perceive the world and thus our way of relating to it. Although our common home is falling into serious disrepair, we can reverse the trend of environmental degradation. Indeed, as Pope Francis emphasized in his encyclical Laudato si \ while we are capable of the worst, we are also capable of the best, rising above ourselves, choosing again what is good and making a new start.
The duty to prevent wars and violent conflicts is an essential component of the responsibility to protect. The Holy See therefore appreciates the Secretary-General’s explicit and strong emphasis on preventive diplomacy and concurs with his assessment that the most serious shortcoming of the entire international community is the frequent inability to prevent crises. Prevention requires, first of all, restoring faith in the capacity of humankind for dialogue. An environment of trust is urgently needed. All countries should take a decisive and urgent step back from the present escalation of military preparations. The largest countries and those that have a stronger tradition of respecting human rights should be the first to perform generous actions of pacification. All diplomatic and political means of mediation should be engaged in order to avoid the unspeakable.
Allow me to recall the appeal of Pope Pius XII to all nations on 24 August 1939, on the eve of the Second World War:
“The way of justice is promoted by the strength of reason and not with the force of arms... The danger is imminent, but there is still time. Nothing is lost with peace. With war, everything is lost. May people come back to understand each other and take up again negotiations. By negotiating with good will and with respect for mutual rights, they will realize that sincere and active negotiations never preclude an honourable success.”
In such a context, I would like to recall that a dozen years have passed since the historica gathering of world leaders in this Hall for the 2005 World Summit. Focusing on people, the Heads of State and Government of the Members of the Organization reached consensus on the responsibility to protect populations from genocide, war crimes, ethnic cleansing and crimes against humanity. There is no doubt that a collective political consensus is necessary, but a reflection on Articles 2, paragraph 7 and 39 of the Charter of the United Nations is also needed.
The Holy See therefore supports all initiatives designed to facilitate observing obligations under the responsibility to protect, but it would like to remind the international community once again that without a legal framework or fair respect of the international rule of law, the application of the principle is unfeasible.
The war in Yemen is causing a humanitarian catastrophe of apocalyptic proportions. The tragedy stemming from the war in Syria continues to grow every day. Involved stakeholders should sit at the United Nations negotiating table with the sole precondition that human rights law and principles be respected and that humanitarian access and assistance be allowed. At the same time, States, especially those that at some time in recent history have been directly or indirectly involved in the conflict, must undertake all means to reach a ceasefire, which is a first step towards peace.
The Holy See is particularly concerned about the political divisions and instability in Venezuela and its humanitarian crisis. In addition, the international community must address the complex political and diplomatic tensions in the Arabian peninsula, as well as the violence and the various humanitarian situations in the Middle East. We must all strive for an end to violence and for reaching a solution that can enable both Palestinians and Israelis alike to live at last in peace within clearly established and internationally recognized borders, thus implementing the two- State solution.
The ongoing violence and intense political tension in the Democratic Republic of the Congo necessitate an urgent and efficient commitment from all parties to finding a solution to the constitutional crisis. Furthermore, there is a need for greater public awareness of certain ongoing conflict situations with a view to reaching negotiated and peaceful solutions to them, especially in Ukraine, South Sudan and the Central African Republic, inter alia.
Along the same lines, as Pope Francis has stated, there is
“another kind of conflict that is not always so explicit and yet is silently killing millions of people. Many of our societies experience a different kind of war as a result of the drug trade”.
The drug trade has joined other forms of corruption and has
“penetrated into every level of life — social, political, military, artistic and religious — and in many cases has given rise to a parallel structure that threatens the credibility of our institutions”.
In a similar vein, the Holy See is concerned with the challenges of fighting corruption and terrorism and with promoting stable peace and a sustainable development in many countries of the world. The Holy See wishes to stress again that terrorism can be countered only by more cohesive and coherent measures at the international level: as terror knows no border, the international community must act as a whole.
The full protection of people is possible only with a durable peace. However, the protection of civilian populations must also be ensured during times of war The recent gangrenous conflicts both weaken and reveal the shortcomings of the international order and cause inexplicable suffering, massive displacements, blatant violations of universal human rights and fundamental freedoms and extreme poverty. There is no worse manmade crisis than violent conflicts. They drive people forcibly to migrate or become refugees. They engender mass atrocities and crimes against humanity. Indeed, as Pope Francis told the Assembly, “War is the negation of all rights”.
The lamentable situation of the hundreds of millions of migrants and refugees fleeing from wars, persecution, natural disasters and extreme poverty, particularly in Nigeria, Myanmar, Somalia and countries of the sub-Saharan region, inter alia, is a great responsibility for all without exception.
Our common humanity compels us all, as Pope Francis has proposed, to welcome, protect, promote and integrate those who flee from such adverse conditions. These four actions are based on the proposition that migrants, despite many real or imagined challenges, are good for society, and on the principle of solidarity with those in need. In particular, they express our shared responsibility towards the victims of the genocide, war crimes, ethnic cleansing and crimes against humanity that the international community has failed to prevent or stop, in blatant neglect of the principles of international law.
The Holy See will vigorously work to see these four concepts enshrined and reflected in the future Global Compact for Safe, Orderly and Regular Migration and the Global Compact on Refugees. The Holy See believes that these United Nations-led processes offer a unique opportunity to respond collectively to challenges through international cooperation and shared responsibility. The Holy See urges the international community to overcome the current political impasse and go beyond the negative sentiments that we face in opening safe, orderly and regular pathways for migration. In order to achieve the desired outcome, the contribution of political communities, civil society and all stakeholders is indispensable, each according to their respective responsibilities.
While some migrants may be motivated by the legitimate desire to improve their already acceptable situations, most would likely choose not to migrate if they enjoyed peace and economic security in their home countries. It is a basic human right to live in one’s own country, but that right is effective only if the root causes that force people to migrate, such as wars and conflicts, mass atrocities and persecutions, and dire economic and environmental hardships, are met with adequate solutions. Indeed, if basic necessary conditions were met, people would not feel forced to leave their homes, making migration manageable and voluntary. The focus in negotiating the Compacts therefore should not be limited to stopping migrants in their tracks or confining refugees to camps, but, instead, it should address the causes that deprive them of living with dignity and force them to make life-threatening journeys. This should be our goal, and it should be a key part of the Global Compact for Migration.
Another great challenge facing the international community is trafficking in persons. At the root of this and other contemporary forms of slavery are wars and conflicts, extreme poverty, underdevelopment and exclusion, lack of education or employment opportunities and environmental catastrophes. But we ought to recognize that on the demand side of such criminal trafficking there is also a crass selfishness that reaches the unimaginable heights of moral irresponsibility in the case of the trafficking of children, organs, tissues and embryos and in so-called transplant tourism. Such execrable forms of trade are exacerbated by corruption on the part of publicofficials and common people willing to do anything for financial gain. Indeed, the migration and refugee crises are today facilitating an increase in trafficking in persons and other contemporary forms of slavery.
The Holy See and the Catholic Church have long spoken out against the evil of trafficking in persons and, through the dedicated work of so many individuals and institutions, have sought to fight its root causes, care for the victims, raise awareness about this scourge and work with anyone and everyone to try to eliminate it. In an address on 10 April 2014, at the International Conference on Combating Human Trafficking, Pope Francis called trafficking in persons an “open wound on the body of contemporary society” and at the signing of the Universal Declaration Against Slavery, on 2 December 2014, he termed it an “atrocious scourge that is present throughout the world on a broad scale”.
At the heart of this evil is the utter loss of respect for human dignity and the total indifference to the sufferings of fellow human beings. Modern slavery happens when people are treated as objects, which leads to their being deceived, raped, often sold and resold for various purposes, and in the end either killed or left devastated in mind and body, only to be finally thrown away or abandoned. By refocusing its attention on people and putting people first in its overall work, the Organization should unerringly support the fight against trafficking in persons and other contemporary forms of slavery.
Pope Francis calls on everyone, and especially the competent authorities, to address this heinous crime through effective legal instruments, punish those who benefit from it, assist in the healing and the reintegration of its victims and eradicate its root causes. Our response must be commensurate with this great evil of our time.
The world is awash in all types of weapons, from nuclear weapons to small arms and light weapons. The arms trade, both licit and illicit, keeps on growing. The proliferation of arms, including weapons of mass destruction, among terrorist groups and other non-State actors has become a real danger. These trends are deeply worrying, but more disturbing still is the deep chasm that separates commitments made from actions taken in the field of disarmament and arms control. While everyone condemns the grave effects of arms proliferation, nothing has substantially changed on the ground, because, as Pope Francis has observed,
“[W]e say the words ‘no more war!’, but at the same time we manufacture weapons and sell them ... to those who are at war with one another”.
This must change. The proliferation of weapons simply aggravates situations of conflict and results in unimaginable human suffering and material costs, profoundly undermining development, human rights and the search for lasting peace. Without greater international and regional cooperation, especially among weapon-producing States, in terms of strictly controlling and limiting the production and movement of weapons, a world free of wars and violent conflicts will surely remain an illusion.
When Pope Francis addressed the General Assembly two years ago today, he drew attention to the urgent need to
“work hard for a world free of nuclear weapons by implementing the Treaty on the Non-Proliferation of Nuclear Weapons in letter and in spirit, until such instruments are totally banned” (ibid., p. 5).
In his 2017 World Day of Peace Message, Pope Francis once again made a plea for disarmament and for the prohibition and abolition of nuclear weapons. Unfortunately, the proliferation of nuclear weapons continues to increase international tensions, as can be seen in the situation on the Korean peninsula. As history shows, regional and bilateral treaties on the non-proliferation of nuclear weapons have been effective in establishing whole regions free from these weapons. It therefore seems all the more urgent that we invest in creating those circumstances that would facilitate the crafting of new bilateral and regional treaties.
The Holy See has signed the Treaty on the Prohibition of Nuclear Weapons and has already deposited its ratification document because it believes that it is an important contribution to the overall effort towards total and complete nuclear non-proliferation and disarmament, that it represents progress toward the fulfilment of the commitment of the States parties to the Treaty to pursue negotiations in good faith on effective measures relating to the cessation of the nuclear arms race at an early date and to nuclear disarmament, and a step towards negotiating a general and complete disarmament under strict and effective international control. While much remains to be done for the Treaty on the Prohibition of Nuclear Weapons to truly make a difference and fulfil its full promise, the Holy Seebelieves that it is one more blow on the anvil towards the fulfilment of the prophecy of Isaiah:
“They shall beat their swords into ploughshares
and their spears into pruning hooks; one nation
shall not raise the sword against another, nor shall
they train for war again.”